    Case 14-38421       Doc 52      Filed 11/14/18 Entered 11/14/18 08:15:25                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 38421
                                                CHAPTER 13
BENJAMIN J FARNANDIS
RONNA M FARNANDIS                               JUDGE JACQUELINE P COX

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: SPECIALIZED LOAN SERVICING LLC



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

6          30       XXXXXX1814                                $4,294.16        $4,294.16    $4,294.16

Total Amount Paid by Trustee                                                                $4,294.16


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-38421        Doc 52      Filed 11/14/18 Entered 11/14/18 08:15:25              Desc Main
                                      Document Page 2 of 2


                                                                              CASE NO. 14-38421-JPC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 14th day of November, 2018.


Debtor:                                         Attorney:
BENJAMIN J FARNANDIS                            THE SEMRAD LAW FIRM LLC
RONNA M FARNANDIS                               20 S CLARK ST 28TH FLR
1138 W 112TH ST                                 CHICAGO, IL 60603
CHICAGO, IL 60643                               via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
SPECIALIZED LOAN SERVICING                      JPMORGAN CHASE BANK
LLC                                             % PIERCE AND ASSOCIATES
PO BOX 636007                                   1 N DEARBORN ST
LITTLETON, CO 80163                             CHICAGO, IL 60602

Mortgage Creditor:                              Creditor:
WELLS FARGO BANK                                SPECIALIZED LOAN SERVICING
% CODILIS & ASSOC                               8742 LUCENT BLVD #300
15W030 N FRONTGATE RD #100                      HIGHLANDS RANCH, CO 80129
BURR RIDGE, IL 60527

Mortgage Creditor:
ANSELMO LINDBERG OLIVER
1771 W DIEHL RD #120
NAPERVILLE, IL 60563

ELECTRONIC SERVICE - United States Trustee


Date: November 14, 2018                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
